Deen, Judge,
dissenting. The only question here is whether, on motion for summary judgment, the evidence conclusively demands a finding that the identity of the driver of the automobile which collided with plaintiff’s is known. The burden is of course on the movant to eliminate every material issue of fact in this regard. Herrington v. Stone Mtn. &c. Assn., 119 Ga. App. 658 (168 SE2d 633). This cannot be accomplished by evidence which constitutes an opinion or a conclusion. Waldrop v. Padgett, 121 Ga. App. 313 (173 SE2d 457); Chandler v. Gately, 119 Ga. App. 513 (167 SE2d 697). The construction of evidence is strict as to the movant, indulgent as to the opposing party.
Is the alleged tortfeasor in fact a person named Harley Willis Ford or is he an unknown person? He was interviewed by the investigating policeman and gave him that name plus an address and a Kentucky driver’s license, and the officer also took down the car license. The address is fictitious; the car license number is fictitious, and no person by that name could be found for service in the city where the address was given. Neither side offers evidence as to the driver’s license. A telephone number in the accident report led to a statement by an unknown person that a person by the name of Harley Willis Ford resided in another city, but an attempt at service based on this information failed to reveal any such person.
The officer’s affidavit stating he "determined” the driver to be Harley Willis Ford is thus shown to be a conclusion based on erroneous information given by the person denominating himself Harley Willis Ford and on no other facts. The affidavit of plaintiff’s attorney that the person in question is not Harley Willis Ford is *448of course also a conclusion. The issue remains gravely in doubt as to whether the driver correctly identified himself to the police officer, and this is our only source of information. All we know is that a man who gave his name as Harley Willis Ford along with a fictitious address has completely vanished, and there is no other proof that such a person bearing that name did in fact exist. Under these circumstances I think the denial of the motion for summary judgment based on the contention that the tortfeasor was "known” was a correct ruling by the trial court. Perhaps other evidence of his existence can be obtained, but it is certainly absent from the movant’s presentation here.
State Farm. Mut. Ins. Co. v. Godfrey, 120 Ga. App. 560 (171 SE2d 735), does not involve identity. There, the identity of Hall, the alleged tortfeasor, was known and there was evidence that Hall pleaded guilty to a traffic offense in connection with the collision giving rise to the action. The issue was not the existence of a person of the name alleged, but whether that person was in fact involved in the collision, and his admission of guilt was sufficient to establish his connection with the case.
I would affirm the denial of summary judgment.
I am authorized to state that Judge Evans concurs in this dissent.